Citation Nr: 1745353	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-53 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 8, 2015 for the grant of entitlement to service connection for generalized anxiety disorder, previously claimed as nervous condition and post traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service connection for PTSD in August 2003; the Veteran did not timely appeal that decision, therefore the Board's denial became final.

2.  On October 8, 2015, the Veteran filed a request to reopen the claim of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 2015 for the grant of entitlement to service connection for generalized anxiety disorder, previously claimed as nervous condition and post traumatic stress disorder are not met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  In this case, the Veteran did not file a claim for a psychiatric condition within one year of separation.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1103 (2016).  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a) (2016).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a) (2016).

The record shows that the Veteran filed an initial claim for entitlement to service connection for a nervous condition in January 1981, which the RO adjudicated in June 1982.  The Veteran filed a timely Notice of Disagreement (NOD) with the June 1982 decision, followed by a timely appeal to the Board.  The Board denied the Veteran's entitlement to service connection for a psychiatric disorder in a March 1986 decision.  This decision was final, as the Veteran did not take any action on his claim for service connection for a psychiatric disorder until September 1988, at which time he filed a claim for entitlement to service connection for PTSD.  In May 1989, the RO denied reopening the Veteran's claim for lack of new and material evidence.  The Veteran filed a timely NOD, and the September 1989 statement of the case continued to deny reopening the Veteran's claim for lack of new and material evidence.  In June 1992, January 1993, and March 1994, the Veteran submitted additional evidence to supplement his claim for entitlement to service connection for a psychiatric disorder.  The RO denied the Veteran's claim on the merits in an August 1994 rating decision.  The Veteran submitted lay evidence in October 1994, and his claim was denied for failure to submit new and material evidence in a January 1995 rating decision.

The Veteran submitted a statement in January 1995, again requesting service connection for PTSD.  Due to lack of new and material evidence, the RO denied the Veteran's claim in a March 1995 rating decision.  

The Veteran eventually appealed to the Board in May 1995.  In October 1998, the Board remanded this issue, in part to obtain social security records and schedule the Veteran for a VA examination to determine if he had PTSD.  The claim came back to the Board in August 2003, and the Board continued to deny the Veteran's claim for service connection for PTSD.  The Veteran did not take any action on this decision, and it was final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

Thereafter, on October 8, 2015, the Veteran filed a claim for service connection for PTSD.  In February 2016, the RO granted the claim for service connection for a generalized anxiety disorder, previously claimed as a nervous condition and PTSD, effective October 8, 2015, the date of the Veteran's application to reopen the claim.

The Veteran contends that the effective date for the grant of service connection for a generalized anxiety disorder should go back to January 23, 1993. 

Given the sequence of events in this case, the Board finds that the August 2003 Board decision that denied the Veteran's claim for service connection for PTSD was final, as the Veteran did not initiate a timely appeal of the decision.  38 C.F.R. § 20.1100.  This decision subsumed the August 1994 and January 1995 rating decision.  In this regard, the Veteran was advised of his appeal rights.  He did not appeal the determination and the August 2003 decision is final.  38 C.F.R. § 20.1100.  Consequently, the AOJ appropriately assigned October 8, 2015, as the effective date for the award of service connection for a generalized anxiety disorder as this was when VA received his claim to reopen.  See 38 C.F.R. § 3.400.  

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).    

Moreover, there is no document on file that was received by the RO earlier than the October 8, 2015, claim and subsequent to the August 2003 decision that can be construed as a claim to reopen service connection for a psychiatric disorder.  

Because the Veteran timely appealed the rating decision granting the benefit, he has the right to a review of the record to determine if there were any unadjudicated claims following the last final decision.  The Board concludes that there were no unadjudicated claims prior to October 8, 2015.  

Thus, despite the Veteran's argument that the effective date should go back to January 23, 1993, for the foregoing reasons, the date cannot be any earlier than the date he filed the claim to reopen, on October 8, 2015.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to October 8, 2015 for the grant of entitlement to service connection for generalized anxiety disorder, previously claimed as nervous condition and post traumatic stress disorder is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


